341 S.W.3d 218 (2011)
Lester F. KRUPP, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95023.
Missouri Court of Appeals, Eastern District, Division One.
May 17, 2011.
Scott Thompson, St. Louis, MO, for appellant.
*219 Chris Koster, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondents.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and GARY DIAL, Sp.J.

ORDER
PER CURIAM.
Lester Krupp, Jr. (Krupp) appeals the Judgment of the Circuit Court of St. Louis County, the Honorable Colleen Dolan, presiding. A jury convicted Krupp of one count of Felonious Restraint, Section 565.120[1]; four counts of Deviate Sexual Assault, Section 566.070; and one count of Sexual Misconduct, Section 566.090; based on his actions against two women. Krupp pleaded guilty to one count of Felonious Restraint, Section 565.120; and one count of second-degree Domestic Assault, Section 565.073; relating to crimes against a third woman. Pursuant to a plea agreement, the court sentenced Krupp to a total of fifteen years on all counts. This Court dismissed Krupp's direct appeal based upon Krupp's waiver of appeal in circuit court. State of Missouri v. Krupp, Jr., ED92150 (Mo.App.E.D.2009). Krupp then filed a motion for post-conviction relief alleging ineffective assistance of counsel regarding his guilty pleas.
On appeal, Krupp argues that the motion court erred in denying his motion without an evidentiary hearing because his plea counsel was ineffective for assuring him he would serve no more than fifteen percent of his fifteen year sentence. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2006) unless otherwise indicated.